Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
2.           Claims 1, 4-7, 9-11, 14-17, and 19-24 are pending in this application. 




Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1, 4-7, 9-11, 14-17, and 19-24 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving geolocation data…, determining that the mobile device visited a dealership, detecting occurrence of a test drive at a car dealership…, determining, from the geolocation data, a time between a departure from the car dealership…, determining that the time is less than a maximum time value, determining a velocity based on the geolocation data between  the departure and the return, determining that the velocity indicates vehicular travel, determining a propensity score associated with the mobile device and the dealership, determining a message associated with the monitored location, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a memory, and using the processor to perform receiving, determining, detecting, determining, and sending steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, determining, detecting, determining, and sending steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “receiving, via a network connection geolocation data from a mobile device, sending, via the network connection the message to the mobile device; the test drive is detected based on sensor data sent to the server by the mobile device (claim 21)”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0024] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receiving, via a network connection geolocation data from a mobile device, sending, via the network connection the message to the mobile device; the test drive is detected based on sensor data sent to the server by the mobile device (claim 21)” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving, via a network connection geolocation data from a mobile device, sending, via the network connection the message to the mobile device; the test drive is detected based on sensor data sent to the server by the mobile device (claim 21)” do not providing any improvements to the computer functionality, improvements to the network, improvements to the mobile device, improvement to the sensor, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receiving, via a network connection geolocation data from a mobile device, sending, via the network connection the message to the mobile device; the test drive is detected based on sensor data sent to the server by the mobile device (claim 21)” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving, via a network connection geolocation data from a mobile device, sending, via the network connection the message to the mobile device; the test drive is detected based on sensor data sent to the server by the mobile device (claim 21)”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the mobile device, improvements to the sensor, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claims 4-5 recites wherein the test drive is detected based on velocity data…, based on an arrival…, based on identification from the geolocation; Claims 6-7 recites determining the propensity score by determining a count of visits to the monitored location…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claim 11, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 11 directed to method, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1, 4-7, 9-11, 14-17, and 19-24 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



                                             Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.      Claims 1, 4-7, 9-11, 14-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (hereinafter Milton, US 2016/0019465) in view of Alcorn et al. (hereinafter Alcorn, US 2007/0016918).
            Regarding to claim 1, Milton discloses a server for targeted messaging, comprising: 
            a network connection (Figure 3 and para [0118], Network interface 1040 may include a network adapter that provides for connection of computer system 1000 to a network. Network interface may 1040 may facilitate data exchange between computer system 1000 and other devices connected to the network); 
            a processor coupled to the network connection; and memory coupled to the processor and storing processor-executable instructions that, when executed by the processor, are to cause the processor to (figure 3 and para [0119], System memory 1020 may be configured to store program instructions 1100 or data 1110. Program instructions 1100 may be executable by a processor (e.g., one or more of processors 1010a-1010n) to implement one or more embodiments of the present techniques): 
           receive, via the network connection, geolocation data from a mobile device representing location of the mobile device over a time window (para [0016], To analyze consumers' behavior, data about consumer location histories may be acquired from consumer mobile devices, such as cell phones, tablet computers, wearable devices, and the like. The location histories may be acquired directly from the mobile devices, or the location histories may be acquired from various third parties, such as a third-party hosting Web applications rendered on the mobile devices, third parties hosting servers to which location histories are communicated by apps on the mobile devices, or third parties providing network access to the mobile devices, such as cellular service providers, for example. These location histories may be provided in a location data set including location histories from a relatively large number of users collected over some duration of time, such as over the preceding hour, day, week, month, or year); 
           determine, from the geolocation data, that the mobile device visited a monitored location (para [0068], The profiles may characterize a variety of attributes of users. In one illustrative use case, a location history may indicate that a user frequently visits geographic locations associated with tourism, and the profile of that user may be updated to indicate that the user frequently engages in tourism, which may be of interest to certain categories of advertisers. Or a user may spend their working hours in geographic areas associated with childcare and residences, and based on their location history, the profile of that user may be updated to indicate that the user likely engages in childcare for children younger than school age); 
            detect occurrence of an activity at the monitored location based on the geolocation data (para [0080], The attributes may be descriptions of activities in which users engage that are potentially of interest to consumers of the user-profile datastore 14. For example, some advertisers may be interested in when and where users go to particular types of restaurants, when and where users play golf, when and where users watch sports, when and where users fish, or when and where users work in particular categories of jobs), wherein the activity is detected based on:
                             determining, from the geolocation data, a time between a departure from the monitored location and a return to the monitored location (para [0099], a single geographic area may be associated with multiple time-stamps, for instance, when a user travels from one geographic area to another and then back. In some cases, the association of time-stamps with the geographic areas may yield a time series of geographic areas, in which, in some cases, a single geographic area may occur multiple times at different points in the time series); 
                              determining that the time is less than a maximum time value (para [0056], identify geographic areas that students at a local university tend to visit, with the corresponding audience being likely students at a given university or collection of universities, or those who are regularly at such universities (e.g., more than a threshold amount of times in a trailing duration of time);
             determine, based on the activity, a propensity score associated with the mobile device and the monitored location (para [0054], a query may be submitted to determine what sort of activities users engage in at a particular block in downtown New York during Friday evenings, and the geographic information system 36 may respond with the attribute records corresponding to that block at that time. Those attribute records may indicate a relatively high attribute score for high-end dining, indicating that users typically go to restaurants in this category at that time in this place, and a relatively low attribute score for playing golf, for example. Or a query may request tiles or features for which a given attribute score is exhibited. Attribute scores may be normalized, for example, a value from 0 to 10, with a value indicating the propensity of users to exhibit behavior described by that attribute); 
            determine, based on the propensity score, a message associated with the monitored location (para [0089], the user-profile records may be used for a variety of purposes. For example, advertisers operating ad servers 22 may submit to the user-profile datastore 14 a query identifying one of the user-profile records, such as the above-mentioned hashed value of a user account number or phone number, and the user-profile datastore 14 may respond with the attributes of the corresponding user at the current time. In some embodiments, to further enhance user privacy, queries may be submitted for a specific attribute to determine whether to serve an advertisement corresponding to the attribute, or a query may request a binary indication of whether the attribute score is above a threshold); and 
            send, via the network connection, the message to the mobile device (para [0093], From this sequence, an advertiser may wish to select ads relevant to a baby shower in honor of a close friend or family member, such as ads for a store for equipment related to babies or to target the user with advertisements relating to complementary goods … An advertiser may wish to serve advertisements in view of these events, and in particular in view of the sequence of events, for instance, to target the user with advertisements related to home repair likely occurring in the immediate future, and in particular home repair that likely encompasses the exterior of the house, such as the landscaping).
            Minton does not disclose, however, Alcorn discloses:
            an activity is a test drive and the monitored location is at the car dealership; determine, from the geolocation data, that the mobile device visited a car dealership; detect occurrence of a test drive at the car dealership based on the geolocation data; determining velocity based on the geolocation data between the departure and the return; and determining that the velocity indicate vehicular travel (para [0029], MCD 101 location information can be collected and used to assist in the correlation. Location data can be analyzed and compared with location databases to determine entry into a store or other location, time spent in the location, speed of travel, presence at a public venue (movie theater, concert hall, stadium), and other attributes that may be of commercial value when combined with media exposure data. For example, in one embodiment, location information is used to detect when a user takes a car for a test drive by tracking the entry into a car dealership, an average wait time, and a circuit of automobile-speed motion ending back at the dealership. Similarly, a lower probability of TV viewing can be inferred while the user is moving. MCD 101 location information can also be used to analyze listening behavior; for example, the user watches news at home and listens to music in the car. MCD 101 location information can also be used to infer user purchasing behavior; for example, the user visits a movie theater after listening to an advertisement for one of the movies playing at that theater; para [0064], Some behaviors that can be inferred using location information include: driving in a car (using speed range and route tracking against a road map), riding in a bus (using bus routes with frequent stops), visits to retail locations (using coordinates of retail establishments)).
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Milton’s to incorporate the features taught by Alcorn by including “a test drive” in Milton’s activity and “at a car dealership” in Milton’s “monitored location”, for the purpose of providing more efficiency in monitoring the user’s activities and location, especially when the user visits the car dealership and having a test drive. Since Milton discloses detecting and tracking the user’s activity and the location of the user’s mobile device, Alcorn teaches detecting and tracking the user’s activity and the location of the user’s mobile device including a test drive at a car dealership, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Milton and Alcorn would have yield predictable results in monitoring the user’s activity and location.
           Regarding to claim 4, Milton discloses the server of claim 1, wherein the activity is detected further based on an arrival at the monitored location prior to the departure, and a further departure from the monitored location (para [0099], a single geographic area may be associated with multiple time-stamps, for instance, when a user travels from one geographic area to another and then back. In some cases, the association of time-stamps with the geographic areas may yield a time series of geographic areas, in which, in some cases, a single geographic area may occur multiple times at different points in the time series; para [0099], a single geographic area may be associated with multiple time-stamps, for instance, when a user travels from one geographic area to another and then back. In some cases, the association of time-stamps with the geographic areas may yield a time series of geographic areas, in which, in some cases, a single geographic area may occur multiple times at different points in the time series; para [0057], Some embodiments may examine each of the geolocations reflected in the records and designate a tile as a core tile if at least a threshold amount of the other tiles in the records are within a threshold geographic distance or number of tiles. Some embodiments may then iterate through each of the tiles and create a graph of reachable geolocations, where nodes on the graph are identified in response to non-core corresponding tiles being within a threshold distance of a core tile in the graph, and in response to core tiles in the graph being reachable by other core tiles in the graph, where two tiles are reachable from one another if there is a path from one tile to the other tile where every link and the path is a core tile and the tiles in the link are within a threshold distance of one another; para [0063], In some cases, targeted behaviors include visiting a particular store within a threshold duration of time or with greater than a threshold frequency in a threshold duration of time). Milton does not disclose, however, Alcorn discloses the activity is the test drive and the monitored location is at the dealership (see the same motivation in claim 1 above).
          Regarding to claim 5, Milton discloses the server of claim 4, wherein the activity is detected further based on identification, from the geolocation data, of a second departure and a second return occurring between the arrival and the further departure (para [0101], the model includes a plurality of predefined candidate user events. The candidate user events may be underlying causes that lead to given user to move from one geographic area to another other, for reasons with more specificity than the plainly evident desire to be at the other geographic area. Examples of underlying user events can include things like going to work, going home, going shopping for a particular category of goods, engaging in various types of entertainment, engaging in various social events, and engaging in various activities. The candidate events may be obtained empirically, for instance, by surveying users about their location history and the rationale for changing location, or the candidate events may be generated based on informed guesses about things that likely motivated users). Milton does not disclose, however, Alcorn discloses the activity is the test drive and the monitored location is at the dealership (see the same motivation in claim 1 above).
           Regarding to claim 6, Milton discloses the server of claim 1, wherein the instructions, when executed, are to cause the processor to determine the propensity score by further determining a count of visits to the monitored location (para [0127], each obtain geolocation history may store on average 3, 5, 10, 100, or more reported geolocations over time, corresponding to 2, 3, 5, 10 or more visits to retail chain establishments; para [0130], the edges of the graph may indicate an amount of visits, like a count or rate; para [0132], some embodiments may determine affinity scores for the individuals to retail chains based on the visit graphs, as indicated by block 120… Affinity scores may be determined with a variety of techniques. In some cases, the affinity score is determined by normalizing the edge weights of the visit graph, for instance, by dividing the edge weights by a total number of visits by the individual.  In another example, the affinity score may be a rate of visits, for example, determined by ascertaining which visits occurred within a threshold duration of time or dividing the number of visits by an amount of time). Milton does not disclose, however, Alcorn discloses the activity is the test drive and the monitored location is at the dealership (see the same motivation in claim 1 above).
            Regarding to claim 7, Milton discloses the server of claim 1, the instructions, when executed, are to cause the processor to determine the propensity score by further determining a count of visits to locations in a same class as the monitored location (para [0088], a score indicating the propensity of the user to engage in the activity at the corresponding time, such as a normalized value from 0 to 10. The attribute records may further include a sample size, indicative of the number of samples upon which the attribute score is based, for weighting new samples, and a measure of variance among these samples (e.g., a standard deviation) for identifying outliers). Milton does not disclose, however, Alcorn discloses the activity is the test drive and the monitored location is at the dealership (see the same motivation in claim 1 above).
             Regarding to claim 9, Milton discloses the server of claim 1, further comprising a data store that includes user data, and wherein the mobile device is associated with a registered user, and wherein the instructions, when executed, are to cause the processor to obtain stored user data from the data store associated with the registered user and to determine the propensity score based on the activity and the stored user data (para [0081], Those attribute records may indicate a relatively high attribute score for high-end dining, indicating that users typically go to restaurants in this category at that time in this place, and a relatively low attribute score for playing golf, for example. Attribute scores may be normalized, for example a value from 0 to 10, with a value indicating the propensity of users to exhibit behavior described by that attribute). Milton does not disclose, however, Alcorn discloses the activity is the test drive and the monitored location is at the dealership (see the same motivation in claim 1 above).
            Regarding to claim 10, Milton discloses the server of claim 9, wherein the stored user data includes financial data associated with the registered user (para [0043], Upon receiving a record of a financial transaction, the fraud detector may query audiences corresponding to the user, the location, and the time of the transaction, and determine whether the responsive audiences match those associated with the type of financial transaction in the ontology. Fraud may be detected based on the absence of such matches).
            Regarding to claim 21, Milton discloses the server of claim 1, wherein the activity is detected based on sensor data sent to the server by the mobile device (para [0033], the user devices 18 include a location sensor, such as a global positioning system (GPS) sensor (or GLONASS, Galileo, or Compass sensor) or other components by which geographic location is obtained, for instance, based on the current wireless environment of the mobile device, like SSIDs of nearby wireless base stations, or identifiers of cellular towers in range. In some cases, the geographic locations sensed by the user devices 18 may be reported to the content server 22 for selecting content based on location to be shown on the mobile devices 18). Milton does not disclose, however, Alcorn discloses the activity is the test drive and the monitored location is at the dealership (see the same motivation in claim 1 above).
            Regarding to claim 23, Milton does not disclose the server of claim 1, wherein the processor-executable instructions, when executed by the processor, further cause the processor to detect occurrence of the activity by determining that the geographical data sufficiently corresponds to a geographical pattern associated with the test drive from the monitored location (para [0115], “For example, some embodiments may rank retail stores visited by those in the segment by frequency of visits or amount of visits (as indicated in the consumer-behavior records of the first set), and a highest ranking retail store may be returned as a prediction, or scores may be provided for a set of such stores based on this measure (e.g., by normalizing the visit amounts among the set)). Milton does not disclose, however, Alcorn discloses the activity is the test drive and the monitored location is at the dealership (see the same motivation in claim 1 above).
            Claims 11, 14-17, 19-20, 22, and 24 are written in method and contain the same limitations found in clams 1, 4-7, 9-10, 21, and 23 as described above, therefore, are rejected by the same rationale.



                                            Response to Arguments/Amendment
7.      Applicant's arguments with respect to claims 1, 4-7, 9-11, 14-17, and 19-24 have been fully considered but are persuasive.

            I. Claim Rejections - 35 USC § 101
              Claims 1, 4-7, 9-11, 14-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that the claims recite the following limitations: receiving geolocation data…, determining that the mobile device visited a dealership, detecting occurrence of a test drive at a car dealership…, determining, from the geolocation data, a time between a departure from the car dealership…, determining that the time is less than a maximum time value, determining a velocity based on the geolocation data between  the departure and the return, determining that the velocity indicates vehicular travel, determining a propensity score associated with the mobile device and the dealership, determining a message associated with the monitored location, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Moreover, this judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a memory, and using the processor to perform receiving, determining, detecting, determining, and sending steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, determining, detecting, determining, and sending steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “receiving, via a network connection geolocation data from a mobile device, sending, via the network connection the message to the mobile device; the activity is detected based on sensor data sent to the server by the mobile device (claim 21)”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
              Moreover, the claims recites the additional limitations detecting “occurrence of a test drive...based on the geolocation data, determining, from the geolocation data, a time between a departure from the car dealership and a return to the car dealership, determining that the time is less than a maximum time value, determining a velocity based on the geolocation data between the departure and the return, and determining that the velocity indicates vehicular travel”, which do not providing any improvements to the computer functionality, improvements to the network, improvements to the mobile device, improvement to the sensor, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.
 
         II. Claim Rejections - 35 USC § 102
 Applicant’s arguments with respect to claims 1, 4-7, 9-11, 14-17, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of 103 rejection described above.

   
                              
                                                                  Conclusion
8.          Claims 1, 4-7, 9-11, 14-17, and 19-24 are rejected.
9.      The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Maughan et al. (US 2017/0083935) disclose determining a retargeting sequence of advertisements that transition between displaying a first advertisement at a first platform and displaying a second advertisement at a second platform, where the advertisements of the sequence are related by metadata. 
            Skiba et al. (US 2015/0262237) disclose a location-based analysis of a user's activities, such as by an opt-in application for a mobile device carried by the user, subject matter relevant and timely information on goods and/or services of the business may be provided to the user.
            Sinha et al. (US 2014/0282723) disclose an automatic content recognition (ACR) enabled display communication device may present a linear advertisement campaign. 

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                             
September 10, 2022